Title: George Jefferson to Thomas Jefferson, 21 January 1811
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 21st Janr 1811
          
            I have duly received your favor of the 16th inclosing Jonathan Shoemaker & Son’s dft on Wm Underhill for 250$ at 15 days after date from the 15th, which Mr U— refuses to accept, and which I have of course had noted accordingly.—The reason assigned by Mr U. for not accepting is, that he has no funds in hand, & that it is contrary to his agreement with Messrs S—’s, for them to draw on him unless he has.—he however advises us to hold the dft until it becomes due, as, should he receive flour in time, he will take it up.
          He apprehends that the S—’s might treat him as they have  he says they have a Mr Dickenson: who made them an advance of 1000$, and recd no more flour from them afterwards.—They next, he tells me, got Mr Richard Anderson to make them an advance, who likewise was treated improperly by them.—This information you will of course consider as being for your own government, as Mr U— might not wish it to be made public, although he did not enjoin me to secrecy.
          Your last quarterly account would have been forwarded as usual, but there was nothing to add to it except the bank discount, with which you were acquainted.  Tobacco has fallen—the very best we I suppose would not now command more than 8$, although some little of a very superior quality has sold as high as 10$.
          
            I am Dear Sir Your Very humble Servt
            
 Geo. Jefferson
          
        